UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                       ____________________

                           No. 97-40126
                         Summary Calendar
                       ____________________

                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

                       ANA YUBY PAYAN-PAZ,

                                                Defendant-Appellant.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                       (USDC No. 1:94-CV-409)
_________________________________________________________________

                         January 15, 1998
Before WIENER, BARKSDALE, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ana Yuby Payan-Paz appeals the denial of her 28 U.S.C. § 2255

motion to vacate or correct her sentence.        As part of a plea

agreement, she pleaded guilty to conspiracy to distribute cocaine

and was sentenced to 151 months imprisonment. She asserts that her

guilty plea was not intelligently and voluntarily given because she

did not understand the consequences of pleading guilty and that the

Government breached the plea agreement. She contends also that she


*
     Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
was denied effective assistance of counsel at the trial, appellate,

and post-conviction levels.

     Appellant   maintains    that       she   did   not   understand   the

consequences of pleading guilty and that the Government secured her

plea agreement under false pretenses.          She is apparently asserting

that she did not understand the amount of cocaine for which she

could be held accountable and that the Government breached the

agreement because she was sentenced based on 18 1/4 kilograms, when

she only pleaded guilty to distribution of five kilograms and the

evidence demonstrated that the most with which she was involved was

10 1/4 kilograms.   The contention that the Government breached the

plea agreement was not raised in district court; therefore, we

review only for plain error.   E.g., United States v. Calverley, 37
F.3d 160, 162-64 (5th Cir. 1994) (en banc), cert. denied, 513 U.S.
1196 (1995).

     Appellant has not demonstrated that her guilty plea was

involuntary or that she entered her plea in reliance on promises

that were breached.   See United States v. Borders, 992 F.2d 563,

567 (5th Cir. 1993) (“[W]hen a plea rests in any significant degree

on a promise or agreement of the prosecutor, so that it can be said

to be part of the inducement or consideration, such promise must be

fulfilled.”) (quoting Santobello v. New York, 404 U.S. 257, 262

(1971)).   During the plea colloquy, the district court advised

Payan-Paz of the applicable guideline range for her offense, and


                                     2
she stated that she had spoken with her attorney and understood the

consequences of the plea agreement.             In addition, we find no error

in   the   calculation      of   Payan-Paz’s     sentence      based     on   18   1/4

kilograms.    See United States v. Patten, 40 F.3d 774, 776 (5th Cir.

1994) (finding “no constitutional violation if the district court

includes the full quantity of drugs involved in the conspiracy and

not just the quantity of drugs in the count of conviction”), cert.

denied, 515 U.S. 1132 (1995).

      In order to prevail on a claim for ineffective assistance of

counsel, Appellant must demonstrate that was deficient performance

by her attorney which prejudiced her defense.                   United States v.

Faubion, 19 F.3d 226, 228 (5th Cir. 1994).              Because the contention

that the Government breached the plea agreement is without merit,

Appellant has failed to demonstrate prejudice in her counsel’s

failure to raise this issue during sentencing, and, therefore, we

find no ineffectiveness of counsel at sentencing.                  See Lowery v.

Estelle, 696 F.2d 333, 343-44 (5th Cir. 1983).                   Moreover, trial

counsel was not deficient in failing to urge Payan-Paz to proceed

to trial and raise a Fourth Amendment objection to the introduction

of the taped conversations.           See United States v. Smith, 978 F.2d
171 (5th     Cir.   1992)    (holding,       under   similar    facts,    that     the

defendant    did    not     satisfy   his     burden    of     showing    that     the

introduction of taped cordless telephone conversations, monitored




                                         3
on a neighbor’s scanner, was a violation of the defendant’s Fourth

Amendment rights), cert. denied, 507 U.S. 999 (1993).

     In   this    regard,     as    the   above   issues   are   without   merit,

Appellant has not shown that her appellate counsel’s performance

prejudiced her.     See Williams v. Collins, 16 F.3d 626, 634-35 (5th

Cir.), cert. denied, 512 U.S. 1289 (1994).              Finally, the claim of

ineffective      assistance        of   counsel   in   post-conviction     habeas

proceedings is also without merit because a convicted defendant has

no Sixth Amendment right to counsel in such proceedings.                      See

Irving v. Hargett, 59 F.3d 23, 26 (5th Cir. 1995) (“Because a

petitioner does not have a constitutional right to counsel in post-

conviction habeas proceedings, it follows that a petitioner cannot

claim ineffective assistance of counsel in such proceedings.”),

cert. denied, ___ U.S. ___, 116 S. Ct. 929 (1996).

                                                                   AFFIRMED




                                           4